Citation Nr: 1505406	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  13-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an effective date prior to April 23, 2010, for the grant of service connection for left ear hearing loss.

2. Entitlement to an effective date prior to April 23, 2010, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for left ear hearing loss and tinnitus, effective April 23, 2010.

In October 2013 the Veteran appeared at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.


FINDINGS OF FACT

1. A February 1971 rating decision denied the Veteran's claim of service connection for hearing loss; the Veteran did not appeal this decision or submit any additional evidence within one year of the decision.  

2. Any implied claim of service connection for tinnitus raised by the Veteran's August 1970 claim form was implicitly denied by the February 1971 rating decision; no appeal was filed and no additional evidence was submitted within one year.

3. The Veteran's application to reopen his claim of service connection for hearing loss was received on April 23, 2010.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date earlier than April 23, 2010, for the grant of service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

2. The criteria for entitlement to an effective date earlier than April 23, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In July 2010, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in March 2010, in connection to his claim of service connection for hearing loss.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Effective Date Claims

The Veteran seeks an earlier effective date for both his left ear hearing loss and his tinnitus disabilities, specifically asserting that these claims were raised in August 1970.  He further argues that the examination provided in January 1971 demonstrated entitlement to service connection for both disabilities and that the February 1971 rating decision denied service connection for hearing loss only.  In addition, he argues that since service connection has been granted, VA has conceded that these disabilities began in service and therefore the date of the grant should be the date of service separation.

The arguments raised by the Veteran with respect to his hearing loss and tinnitus claims, though based on similar factual premises, will involve the application of different standards of law; therefore, they will be addressed separately below.  The Board further notes that no specific allegations of clear and unmistakable error (CUE) have been put forth by the Veteran and such considerations will not be addressed.

Law Governing Effective Dates

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on a reopened claim is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

A claimant whose VA claim has been adjudicated by the RO has one year after the issuance of written notification in which to initiate an appeal to the Board by filing a notice of disagreement.  If no appeal is filed, the decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§3.104(a), 20.302, 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

With respect to the Veteran's claim of entitlement to an earlier effective date for left ear hearing loss, the matter falls squarely within the parameters of both 38 U.S.C.A. § 5108 and 38 U.S.C.A. § 5110, 38 C.F.R. § 3.400.  The Veteran filed a claim of service connection for hearing loss in August 1970.  A VA examination conducted in January 1971 reported "essentially normal hearing in both ears," although a notation in December 1970 did stated "deafness left high frequency."  However, the rating decision issued in February 1971 clearly stated that entitlement to service connection for hearing loss was denied because hearing loss was not shown.  The Veteran did not file an appeal of that decision or anything that could be construed as denoting a disagreement with it.  As such, it became final.  38 U.S.C.A. § 7105.

The Veteran filed to reopen his claim of service connection for hearing loss in April 2010, and included medical records documenting his hearing loss.  The claim was granted and the effective date assigned was the date of receipt of the claim to reopen, April 23, 2010.  This is the earliest date for which service connection may be granted under the provisions of 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(2).

Implicit Denial Doctrine

With respect to the Veteran's claim for an earlier effective date for the grant of service connection for tinnitus, the implicit denial rule or implicit denial doctrine propounded by the Courts must be considered.  The Board notes that this rule was discussed with the Veteran and his representative at the hearing in October 2013, to include information on the relevant case law.  Neither the Veteran nor his representative has filed any additional evidence or argument with respect to this claim since the hearing.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006). The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court specifically listed four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

Before addressing the Cogburn factors, however, the Board must first determine if a claim of service connection for tinnitus was explicitly made in 1970 and/or whether a sympathetic reading of the facts can find that such was implied.  The claim submitted by the Veteran completed the section of the form regarding "nature of sicknesses, diseases or injuries for which this claim is made" with the statement "Loss of hearing in left ear due to heavy combat, 81 mortar shells."  In the next section, when asked to identify treatment received in service, the Veteran answered the "nature of sickness, disease or injury" with the statements "hearing problem" and "ringing in both ears."  The Veteran contends that this should be construed as a claim for hearing loss and for tinnitus as separate disabilities, or, alternatively, as a claim for impaired hearing due to symptoms of both hearing loss and tinnitus (ringing in the ears).

After due consideration, the Board finds that a sympathetic reading of the claim, as required by law, the Veteran's August 1970 claim encompassed both hearing loss in the left ear and tinnitus.  Notably, if tinnitus were not found to have been claimed in August 1970, the earliest possible date for service connection would be that of April 23, 2010, when the Veteran's claim identified his disability only as "hearing loss;" tinnitus was included as a separate grant by VA on its own motion when the disability was recognized on VA examination.

Having determined that the claim of service connection in 1970 encompassed tinnitus, the Board must then determine if the denial of service connection in February 1971 also encompassed the claim of tinnitus.  For this determination, application of the Cogburn factors is necessary. 

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  

In this instance, the Veteran's claim of service connection for hearing loss and tinnitus can best be described as either a generalized set of symptoms (loss of hearing acuity because of acoustic trauma and tinnitus) or closely related diagnosed disorders, inasmuch as they both result in impaired hearing.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn at 212.

Here, the rating decision issued in February 1971 noted that the enlistment examination showed normal hearing, that no hearing loss was shown at the discharge examination, and that the VA examination had shown "normal hearing in both ears."  The accompanying notification letter stated "the hearing loss which you claimed is not shown by the evidence of record."  As such, the Veteran was on notice that no condition or symptomatology resulting in hearing loss had been found.

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.

As noted above, the claims of service connection for hearing loss and tinnitus were indeed filed simultaneously.  In fact, it is only a sympathetic reading of the hearing loss claim which allows for a determination that a claim for tinnitus was filed at all.

The fourth Cogburn factor is whether the claimant was represented by an attorney.  Where a Veteran is unrepresented, VA has a duty to sympathetically read all pleadings.  While this duty also applies to represented Veteran's, the Court indicates that the duty may be heightened for unrepresented Veterans.  Cogburn at 217.

It is unclear from the record whether the Veteran was represented at all at the time of his 1970 claim, a factor which would weigh in his favor.  However, as noted above, the Board has afforded the Veteran a sympathetic reading of his claim, by which reading the tinnitus claim is deemed to have been raised in 1970.

Based on all of the Cogburn factors discussed above, and the facts of the case as set forth, the Board finds that the February 1971 rating decision implicitly denied the claim of service connection for tinnitus.  As a result, the same time frame afforded for appealing the denial of service connection for hearing loss applied to the tinnitus claim; failure to appeal rendered the rating decision final.  Therefore, the earliest possible effective date for the grant of service connection for tinnitus is the one already assigned, that is, the date of the claim to reopen, April 23, 2010.   


ORDER

Entitlement to an effective date earlier than April 23, 2010, for the grant of service connection for left ear hearing loss is denied.

Entitlement to an effective date earlier than April 23, 2010, for the grant of service connection for tinnitus is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


